     Case 1:12-cr-00360-DAD-BAM Document 331 Filed 12/14/20 Page 1 of 2


 1   LAW OFFICE OF EMILY DELEON
     Emily de Leon, SBN 296416
 2   1318 K Street
 3   Bakersfield, CA 93301
     Tel: (661) 326-0857
 4   Email: emily@lawdeleon.com

 5   Attorney for:
     Raymond Arthur Gentile
 6
                                     UNITED STATES DISTRICT COURT
 7
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9
      UNITED STATES OF AMERICA,                         CASE NO. 1:12-CR-00360-1- DAD
10
                         Plaintiff                      REQUEST TO SUBMIT SUPPLEMENTAL
11
                                                        FILING; ORDER
12    Raymond Arthur Gentile
13                       Defendant.

14

15   TO: THE CLERK OF THE UNITED STATES DISTRICT COURT; HONORABLE DALE A
     DROZD, UNITES STATES DISTRICT COURT JUDGE; KAREN ESCOBAR, ASSISTANT
16   UNITED STATES ATTORNEY:

17
            COMES NOW Defendant, RAYMOND ARTHUR GENTILE, by and through his
18
     attorney of record, EMILY DELEON, hereby requesting that the Court allow defense counsel to
19
     submit a supplemental filing, including additional medical records, in support of the supplemental
20
     brief filed December 7, 2020.
21
            Defense counsel received updated medical records from the Bureau of Prisons on
22
     December 8, 2020. These records included reference to the additional condition of a “fatty liver,”
23
     as well as a BMI greater than 30. Defense counsel would like the opportunity to brief the
24
     associated risks of these underlying conditions should Mr. Gentile contract COVID-19 yet again.
25
     Defense believes that these health conditions further demonstrate that Mr. Gentile’s vulnerability
26
     to COVID-19 is an extraordinary and compelling reason to a sentence reduction of time served
27
     and further indicate his diminished ability to provide self-care.
28
                                                        1
     Case 1:12-cr-00360-DAD-BAM Document 331 Filed 12/14/20 Page 2 of 2


 1
                                                                   Respectfully Submitted,
 2   DATED: 12/11/20                                               /s/ Emily Deleon______
                                                                   EMILY DELON
 3                                                                 Attorney for Defendant
 4                                                                 Raymond Gentile

 5

 6

 7                                                ORDER

 8          Good Cause Appearing, defense counsel is hereby authorized to submit a supplemental

 9   filing in support of defendant Gentile’s Motion for Compassionate Release within 14 days of the
10
     date of service of this order unless that time is extended by order of the court.
11

12   IT IS SO ORDERED.

13      Dated:     December 11, 2020
14                                                      UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
